Citation Nr: 0028753	
Decision Date: 10/31/00    Archive Date: 11/03/00

DOCKET NO.  99 13 811	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of service connection for a low back 
disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. N. Romero, Associate Counsel





INTRODUCTION

The veteran had active duty from October 1961 through 
September 1965.

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from an April 1999 RO decision which denied 
the veteran's claim of service connection for a low back 
disability.


REMAND

The veteran's original claim of service connection for a low 
back disability was denied in January 1986.  The veteran 
received notice of this denial on January 13, 1986.  As such, 
he had one year from January 13, 1986, to file a notice of 
disagreement to initiate the appeal process; however, he did 
not do so.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.201, 
20.302.  Thus, the January 1986 RO decision became final.  38 
U.S.C.A. § 7105.  Many years later, in March 1999, the 
veteran submitted an application to reopen his claim of 
service connection for a low back disability.  In April 1999, 
the RO denied his claim following an immediate de novo review 
of the record.  

A previously denied claim of service connection may not be 
reopened in the absence of new and material evidence.  As 
such, the RO's April 1999 decision should have initially 
addressed whether new and material evidence had been 
submitted to reopen the claim of service connection for a low 
back disorder.  See Evans v. Brown, 9 Vet. App. 273 (1996); 
Barnett v. Brown, 8 Vet. App. 1 (1995).  The United States 
Court of Veterans Appeals (Court) has held that it could be 
predjudicial to a veteran for the Board to consider a claim 
on a basis different from that employed by the RO.  
Bernard v. Brown, 4 Vet. App. 384 (1993).  Thus, the case 
must be remanded to the RO so that it may first review the 
additional evidence submitted by the veteran in conjunction 
with his March 1999 application, and then determine whether 
such is new and material evidence to reopen the claim of 
service connection for a low back disability.  

Accordingly, the case is REMANDED to the RO for the following 
development:

The RO should adjudicate whether new and 
material evidence has been submitted to 
reopen the claim of service connection 
for a low back disability, consistent 
with the decision of the United States 
Court of Appeals for the Federal Circuit 
in Hodge v. West, 155 F.3d 1356 (1998).  
If the benefit requested on appeal 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case 
containing the laws and regulations 
referable to reopening previously denied 
claims, including the provisions of 
38 C.F.R. § 3.156, and be given the 
opportunity to respond.  The case should 
then be returned to the Board, if in 
order.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.




		
	G. H. Shufelt
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


